DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on 07/08/2022 in combination with the authorized examiner’s amendment below has placed the application in condition for allowance. The examiner’s amendment is consecutive to the applicant’s amendment. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The examiner’s amendment is consecutive to the applicant’s amendment . Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent of Record, Joseph Su on 07/28/2022.

The application has been amended as follows:
IN THE CLAIMS
 For claim 1, the text of the claim has been replaced with the text below:
(currently amended) An illumination system, configured to provide an illumination beam, and comprising a first laser light source, a wavelength conversion module, a light splitting module, and a light combining element, wherein: 
the first laser light source is configured to provide a first laser beam; the wavelength conversion module is located on a transmission path of the first laser beam, wherein the wavelength conversion module is a reflective wavelength conversion wheel, and a wavelength conversion material is formed into an O-ring shape on a circular substrate of the reflective wavelength conversion wheel; and 
the light splitting module is located on the transmission path of the first laser beam, wherein when the first laser beam is incident to the light splitting module, a first portion of the first laser beam penetrates through the light splitting module, a second portion of the first laser beam is reflected by the light splitting module, one of the first portion and the second portion of the first laser beam is guided by the light combining element to the reflective wavelength conversion wheel and is converted into a wavelength converted light beam by the wavelength conversion material, the wavelength converted light beam is reflected back to the light combining element, the other one of the first portion and the second portion of the first laser beam is transmitted to the light combining element, and the light splitting module has a first light splitting region and a second light splitting region, and the first light splitting region and the second light splitting region of the light splitting module respectively intersect the transmission path of the first laser beam, such that the illumination system is correspondingly switched to a first illumination mode and a second illumination mode, in the first illumination mode, the first light splitting region intersects the transmission path of the first laser beam, so that the first laser beam is incident to the first light splitting region to form a first proportion of the first portion and the second portion, and in the second illumination mode, the second light splitting region intersects the transmission path of the first laser beam, so that the first portion and the second portion of the first laser beam is incident to the second light splitting region to form a second proportion of the first portion and the second portion, and the first proportion and the second proportion are different[[.]],
wherein the wavelength conversion module may be asynchronous with the first laser light source.

For claim 11, the text of the claim has been replaced with the text below:
(currently amended) An illumination control method, configured to control an illumination system in a projection apparatus, wherein the illumination system comprises a first laser light source, a light splitting module, and a light combining element, the first laser light source is configured to provide a first laser beam, wherein the wavelength conversion module is a reflective wavelength conversion wheel, and a wavelength conversion material is formed into an O-ring shape on a circular substrate of the reflective wavelength conversion wheel, the light splitting module is located on a transmission path of the first laser beam and has a first light splitting region and a second light splitting region, wherein when the first laser beam is incident to the light splitting module, a first portion of the first laser beam penetrates through the light splitting module, and a second portion of the first laser beam is reflected by the light splitting module, one of the first portion and the second portion of the first laser beam is guided by the light combining element to the reflective wavelength conversion wheel and is converted into a wavelength converted light beam by the wavelength conversion material, the wavelength converted light beam is reflected back to the light combining element, the other one of the first portion and the second portion of the first laser beam is transmitted to the light combining element, the illumination control method comprising: 
in a first illumination mode, controlling the first light splitting region of the light splitting module to intersect the transmission path of the first laser beam, so that the first laser beam is incident to the first light splitting region to form a first proportion of the first portion and the second portion; and 
in a second illumination mode, controlling the second light splitting region of the light splitting module to intersect the transmission path of the first laser beam, so that the first laser beam is incident to the second light splitting region to form have a second proportion of the first portion and the second portion, 
wherein the first proportion and the second proportion are different[[.]], and
wherein the wavelength conversion module may be asynchronous with the first laser light source.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Liu et al (CN 104765238 A; relied upon in the Office Action filed on 03/09/2022; “Liu”), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein the wavelength conversion module may be asynchronous with the first laser light source as set forth in the claim.
Re Claims 2-10 and 21:
The claims are allowed due to their dependence on base claim 1.
Re Claim 11:
The closest prior art of record, Liu fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of wherein the wavelength conversion module may be asynchronous with the first laser light source as set forth in the claim.
Re Claims 12-20:
The claims are allowed due to their dependence on base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875